DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, Claims 15-20, in the reply filed on 12/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18-20 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 16, 18, and 19, the term “The method of claim 14," renders the claim indefinite because it is unclear if the claims pertain to the withdrawn device claim 14 or if the 15," for line 1 of claims 16, 18, and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld et al (US 2015/0112164) (“Heikenfeld”) as noted in Applicant IDS dated 12/13/2018 in view of Heikenfeld et al (US 2015/0112165) (“Heikenfeld 2”) as noted in Applicant IDS dated 12/13/2018.
Regarding Claim 15, while Heikenfeld teaches a method for sensing sweat on skin (Abstract) comprising: 

sensing stimulated sweat from a collection area of the skin ([0035] sensors 96, 98 sense the stimulation sweat from the collection area underneath), the collection area of the skin being fluidically isolated from the stimulation area of the skin ([0035] “In some cases such as sensing ion concentrations, pilocarpine and/or other solutes or solvents or an electric field used for its delivery or purposes could alter the readings of the sensors 96, 98. Therefore the stimulation electrodes 100, 102, their respective sweat stimulations sources with pilocarpine 104, 106, and adhesives 108 are located near but spaced from sensors 96 and 98, as well as any collection pad, if used.”), 
Heikenfeld fails to teach transporting stimulated sweat from the stimulation area away from the skin.
However Heikenfeld 2 teaches a sweat analyzer (Abstract) and further teaches that excess sweat may be transported away from the skin (Fig. 4, [0065] “Hydrogel or wicking textile 411 may capture excess sweat as it is generated.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the wicking limitations of Heikenfeld 2 in the structure of Heikenfeld as Heikenfeld teaches that stimulated sweat near the pilocarpine can produce noise in the sensor readings. Thus a removal of the sweat from the stimulation area prevents this sweat from reaching the sensor and introducing artifact.
	Regarding Claim 16, Heikenfeld and Heikenfeld 2 teaches the method of claim 15, and Heikenfeld further teaches wherein sensing stimulated sweat includes sensing a first analyte in sweat using a first analyte-specific sensor ([0026] biomarker-specific sensors).
Regarding Claim 17, Heikenfeld and Heikenfeld 2 teaches the method of claim 15, further comprising: transporting stimulated sweat from the collection area of the skin towards the first analyte-specific sensor ([0026] the utilized sensor can be a biomarker-specific sensor).  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld in view of Heikenfeld 2 and further in view of Yamashita et al (US 2011/0275918) (“Yamashita”).
Regarding Claim 18, Heikenfeld and Heikenfeld 2 teaches the method of claim 15, and Heikenfeld further teaches wherein transporting stimulated sweat from the stimulation area away from the skin includes transporting the stimulated sweat to a sweat reservoir.  
However Yamashita teaches a sweat-based sensing device (Abstract) and further teaches that sweat collected from the skin can be directed to a discarding sweat reservoir (Abstract, Fig. 2, discarding body fluid storage unit 52).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a sweat reservoir for collection of stimulated sweat as taught by Yamashita for the stimulated sweat of Heikenfeld and Heikenfeld 2 as a means of providing a convenient storage area for excess sweat while sensing occurs.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld in view of Heikenfeld 2 and further in view of Berner et al (US 6,144,869) (“Berner”).
Regarding Claim 19, Heikenfeld and Heikenfeld 2 teaches the method of claim 14, their combined efforts fail to teach wherein the collection area is a stimulated sweat collection area, the method further comprising: sensing natural sweat from a natural sweat collection area separate from the stimulated sweat collection area.  
However Berner teaches a sweat-based sensing device (Abstract) and further teaches that sweat may be collected at a secondary location from natural sweat (Col. 25, L. 33-64, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to measure natural sweat as taught by Berner in addition to stimulated sweat of Heikenfeld as Berner teaches that the level of a biomarker in the natural sweat can be compared against that of the stimulated sweat to receive an analyte-specific signal (Col. 25, L. 33-64, “The analyte which is extracted into the first collection reservoir is contacted with a sensor in a sensing step to obtain an active signal, and the substances collected into the third collection reservoir are contacted with the sensor to obtain a blank signal. An analyte-specific signal is then obtained by subtracting the blank signal from the active signal. If a negatively charged analyte is being monitored, the first iontophoretic electrode is operated as an anode during the extraction step.”).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld in view of Heikenfeld 2 and further in view of Berner and further in view of Heikenfeld et al (US 2018/0235522) (“Heikenfeld 3”)
Regarding Claim 20, while Heikenfeld, Heikenfeld 2, and Berner teaches the method of claim 18, and Heikenfeld further teaches that sweat rate may be measured by the system ([0026]) and that this parameter may be determined from sodium in sweat ([0011]), their combined efforts fail to teach wherein sensing natural sweat includes sensing a natural sweat rate.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to measure natural sweat as taught by Heikenfeld 3 as well as stimulated sweat as taught by Heikenfeld, as Heikenfeld 3 teaches that the evaluation of natural sweat can indicate the necessary level of stimulation to achieve a desired sweat level (Heikenfeld 3: [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791